Citation Nr: 0714397	
Decision Date: 05/15/07    Archive Date: 06/01/07

DOCKET NO.  05-33 056	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Entitlement to a compensable evaluation for residuals of 
a right distal phalanx index finger fracture.  

2.  Entitlement to service connection for a left foot 
disorder. 


REPRESENTATION

Appellant represented by:	Missouri Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

Jeanne Schlegel, Counsel


INTRODUCTION

The veteran served on active duty from September 1988 to 
September 1992.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Louis, Missouri, which denied a compensable evaluation 
for a right index finger and denied service connection for a 
left foot disorder.

A hearing was held in November 2006 by means of video 
conferencing equipment with the appellant in St. Louis, 
Missouri, before the undersigned Veterans Law Judge, sitting 
in Washington, DC, who was designated by the Chairman to 
conduct the hearing pursuant to 38 U.S.C.A. § 7107(c), (e)(2) 
and who is rendering the determination in this case.  A 
transcript of the hearing testimony is in the claims file.

In February 2007 a motion was filed to advance this case on 
the docket due to the veteran's reports of hardship.  The 
Board granted the motion in March 2007, pursuant to 38 
U.S.C.A. § 7107 (West 2002) and 38 C.F.R. § 20.900(c) (2006).


The claim of entitlement to service connection for a left 
foot disorder is addressed in the REMAND portion of the 
decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.




FINDINGS OF FACT

1.  The veteran is right hand dominant.

2.  Residuals of a fracture of the right index finger are 
manifested by full range of motion without any indication of 
pain, normal strength and function, normal nail and nail bed 
and subjective complaints of decreased sensation at the tip 
of the finger. 

3.  The neurological residuals of the fracture of the right 
index finger, primarily manifested by decreased sensation, 
cause mild incomplete paralysis of the median nerve.


CONCLUSIONS OF LAW

1.  The criteria have not been met for a compensable 
evaluation for orthopedic residuals of a fracture of the 
right index finger.  38 U.S.C.A. §§ 1155, 5103, 5103A, 
5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.321(b)(1), 
4.1, 4.3, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 
5225, 5229 (2006), 4.118, Diagnostic Code 7805 (2006).

2.  The criteria have been met for a 10 percent evaluation 
for neurological residuals of a fracture of the right index 
finger.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107(b) (West 
2002); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.3, 4.7, 4.124a, 
Diagnostic Code 8515 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Compliance with the Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), enacted on 
November 9, 2000, emphasized the VA's obligation to notify 
claimants of the information or evidence necessary to 
substantiate a claim, and it affirmed the VA's duty to assist 
claimants by making reasonable efforts to get the evidence 
needed.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A and 5107 
(West 2002); see Quartuccio v. Principi, 16 Vet. App. 183, 
187 (2002).  In August 2001, the VA issued regulations to 
implement the VCAA.  38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a) (2006).

A VCAA notice, as required by 38 U.S.C. § 5103(a), must be 
provided to a claimant before the agency of original 
jurisdiction (AOJ) issues the initial unfavorable decision on 
a claim for VA benefits.  Pelegrini v. Principi, 18 Vet. App. 
112, 120 (2004).  In this instance, VCAA notice letters were 
sent to the veteran in January, June and August 2001 and 
twice in August 2004, before the adjudication of the claim.  
VCAA notice, as required by 38 U.S.C. § 5103(a), must be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim for VA 
benefits as was done in this case.  Pelegrini v. Principi, 
18 Vet. App. 112, 120 (2004).  

Requirements with respect to the content of a VCAA notice 
have been satisfied in this case.  Pursuant to 38 U.S.C. § 
5103(a) and 38 C.F.R. § 3.159(b), the notice must (1) inform 
the claimant about the information and evidence not of record 
that is necessary to substantiate the claim; (2) inform the 
claimant about the information and evidence that the VA will 
seek to provide; (3) inform the claimant about the 
information and evidence the claimant is expected to provide; 
and (4) request or tell the claimant to provide any evidence 
in the claimant's possession that pertains to the claim.  
This "fourth element" of the notice requirement comes from 
the language of 38 C.F.R. § 3.159(b)(1).

Regarding the first element, in letters dated in 2001 and 
2004, the RO informed the veteran that if he felt his 
service-connected right index finger disorder had increased 
in severity beyond the rating assigned, he should submit 
current medical evidence to support his claim.

Regarding the second element, in those VCAA letters, the RO 
informed the veteran that it would obtain any VA medical 
records or any private medical records if the veteran 
completed a consent form for such records.  Accordingly, VA 
medical records dated from 2000 to 2004 are on file.

Regarding the third element, the RO informed the veteran to 
complete the aforementioned consent form regarding private 
records, and to tell the RO about any VA medical records that 
he wanted the RO to obtain.

The VCAA notice letters that were provided to the veteran 
also contained the "fourth element," inasmuch as the 
veteran was fully notified of the need to give to VA any 
evidence pertaining to his claim.  In this regard, the RO has 
also informed the veteran in the rating decision, statement 
of the case, and supplemental statement of the case of the 
reasons for the denial of the claim and, in so doing, 
informed him of the evidence that was needed to substantiate 
the claim.

All the VCAA requires is that the duty to notify is satisfied 
and that claimants are given the opportunity to submit 
information and evidence in support of their claims.  Once 
this has been accomplished, all due process concerns have 
been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 38 
C.F.R. § 20.1102 (harmless error).  As noted above, because 
each of the four content requirements of a VCAA notice has 
been fully satisfied in this case, any error in not providing 
a single notice to the appellant covering all content 
requirements is harmless error.  Mayfield v. Nicholson, 19 
Vet. App. 103, 120-21 (2005); rev'd on other grounds, 
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

During the pendency of this appeal, on March 3, 2006, the 
United States Court of Appeals for Veterans Claims (Court) 
issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include: 
1) veteran status; 2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Additionally, this notice must include notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded. 
Since the veteran's claim in the present appeal is one for an 
increased rating, only the 4th and 5th elements are relevant.  
The veteran was apprised of the aforementioned notice 
requirements in a March 2006 letter.

The duty to assist the veteran also has been satisfied in 
this case.  All available service medical records as well as 
VA medical records and examination reports pertinent to the 
claim on appeal are in the claims file and have been reviewed 
by both the RO and the Board in connection with the veteran's 
claim.  In compliance with the statutory requirements of 38 
U.S.C.A. § 5103A and 7105(d) as well as 38 C.F.R. § 3.103(b), 
the VA has provided the veteran and his representative with a 
SOC and SSOC, informing them of the laws and regulations 
relevant to the veteran's claim and, in particular, what was 
needed to achieve a higher rating for his service-connected 
condition.  See Dingess, 19 Vet. App. at 473.  For these 
reasons, the Board concludes that the VA has fulfilled the 
duty to assist the appellant in this case.

Factual Background

A rating decision dated in January 1998 granted service 
connection for residuals of a fracture of the right distal 
phalanx index finger effective from August 24, 1997, the day 
after the end of the veteran's active duty for training.  
Records show that the veteran sustained an open fracture of 
the distal phalanx of the right index finger with nail bed 
injury in August 1997 while unloading beams from a truck 
during National Guard training.  Surgery was performed in 
August 1997 which entailed irrigation and debridement of the 
open fracture and repair of the nail bed.  Records confirm 
that the accident occurred in the line of duty during a 
period of active duty for training in August 1997.  

When examined by VA in December 1997, the veteran's only 
complaint was of numbness/decreased sensation to the tip of 
the right index finger.  The report stated that he was right-
handed.  He denied having any problems with writing, 
carrying, lifting or dropping items.  Physical examination 
revealed no pain or tenderness on palpation and no swelling.  
There was full range of motion of all of the fingers of the 
right hand and hand grip was good.  Some decreased sensation 
of the tip of the right index finger was noted.  X-ray films 
revealed a chip fracture of the tuft of the right index 
finger.  A diagnosis of status-post fracture of the right 
distal phalanges with paresthesias and functional impairment 
by history and examination, was made. 

In October 2004, the veteran filed an increased rating claim 
for his right index finger disability and also claimed loss 
of use of the finger, claiming that it was partially 
amputated.  He reported having some difficulty in his 
assembly job due to loss of use of the finger.  

A VA examination was conducted in November 2004 and the 
claims folder was reviewed.  The veteran complained of 
chronic pain of the right index finger estimated as 8 on a 
scale of 10.  He reported that it was worse on activities 
such as assembling small parts on his job.  He complained of 
numbness and of difficulty holding objects.  Physical 
examination revealed that the finger looked normal as well as 
the nail and nail bed.  There was no pain on squeezing nor 
did the veteran demonstrate any pain behavior throughout the 
examination.  There was full range of motion of the finger.  
Effort on strength testing was inconsistent and unreliable.  
He had normal 2-point discrimination, with reports of 
inability to feel anything.  There was no evidence of hand 
dysfunction.  X-ray films of the right index finger revealed 
an old healed fracture of the left index finger with 
anatomical alignment and without acute abnormality.  
Diagnoses of chronic residual of a right index finger tuft 
fracture laceration (subjective numbness at the tip) and 
normal function of the right hand were made.  

A second VA examination was conducted in April 2006.  The 
veteran complained of decreased sensation at the tip of the 
right index finger as well as some occasional pain and 
difficulty holding objects.  Physical examination revealed a 
1 cm well-healed asymptomatic scar.  The finger looked normal 
as well as the nail and nail bed without any defect.  There 
was full range of motion of the DIP and PIP joints.  He had 
full flexion and normal strength of the finger.  Normal right 
hand and index finger function was reported.  Some decreased 
sensation of the very tip of the finger was noted.  There was 
no joint involvement.  X-ray films of the right index finger 
revealed minimal irregularity of the tuft of the second digit 
consistent with an old healed fracture.  There were no 
osseous abnormalities and soft tissues were normal.  A 
diagnosis of healed tuft fracture of the distal phalanx of 
the right index was made.  

The veteran presented testimony at a video conference hearing 
held in November 2006.  The veteran testified that original 
injury to the right index finger did not involve severance of 
the tip of the finger.  Later the veteran testified that it 
was severed and needed reattachment.  He testified as to 
having symptoms of numbness at the tip of the finger.  


Legal Analysis

Ratings for service-connected disabilities are determined by 
comparing the symptoms the veteran is presently experiencing 
with criteria set forth in VA's Schedule for Rating 
Disabilities-which is based as far as practical on average 
impairment in earning capacity.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. § 4.1 (2006).  Separate diagnostic codes 
identify the various disabilities. When a question arises as 
to which of two ratings apply under a particular diagnostic 
code, the higher evaluation is assigned if the disability 
more closely approximates the criteria for the higher rating; 
otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7 (2006). After careful consideration of the evidence, any 
reasonable doubt remaining is resolved in favor of the 
veteran.  38 C.F.R. § 4.3 (2006).

In the present case, entitlement to compensation already has 
been established and an increase in the disability rating is 
at issue, so the present level of disability is of primary 
importance.  See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  However, when making determinations as to the 
appropriate rating to be assigned, VA must take into account 
the veteran's entire medical history and circumstances.  See 
38 C.F.R. § 4.1 (2006); Schafrath v. Derwinski, 1 Vet. App. 
589, 592 (1995).
The veteran's right index finger disability is current 
assigned a non-compensable evaluation under diagnostic codes 
7805-5225.  The veteran is right hand dominant. 

Under 38 C.F.R. § 4.118, diagnostic code (DC) 7805, before 
and after the amendments of August 30, 2002, scars other than 
those specified were rated based on the limitation of 
function of the part affected.  38 C.F.R. § 4.118, DC 7805 
(1997 & 2006).  

The criteria for rating limitation of motion of the fingers 
are found at 38 C.F.R. § 4.71, DCs 5216 through 5230.  Prior 
to August 26, 2002, however, those diagnostic codes were 
numbered 5216 through 5227, and they were changed effective 
that date.  Generally, when amended regulations expressly 
state an effective date and, as in this case, do not include 
any provision for retroactive applicability, application of 
the revised regulations prior to the stated effective date is 
precluded, and the prior version may be applied, if more 
favorable, to periods preceding and following the change.  
See VAOPGCPREC 7-2003 (Nov. 19, 2003); VAOGCPREC 3-2000 (Apr. 
10, 2000).  Here, as the veteran's claim for a compensable 
rating for the right finger disability was not filed until 
2004, only the revised criteria are applicable.  However as a 
practical matter, the preponderance of the evidence reflects 
that a higher rating is not warranted for the right index 
finger disability under any version of the criteria for 
rating limitation of the fingers. 

Pursuant to Diagnostic Code 5225, a 10 percent rating is 
warranted for ankylosis (either favorable or unfavorable) of 
the index finger.  38 C.F.R. § 4.71a, Diagnostic Code 5225 
(2006).  "Ankylosis" is immobility and consolidation of a 
joint due to disease, injury, or surgical procedure.  See 
Dorland's Illustrated Medical Dictionary (Dorland's) 86 (28th 
ed., 1994).  In slightly different language, note 3(iv) 
preceding DC 5216 of the new criteria provides that if only 
one joint (either the MCP or PIP joint) is ankylosed, and 
there is a gap of 5.1 cm. or less between the fingertips and 
the proximal transverse crease of the palm, the ankylosis is 
considered to be favorable.  38 C.F.R. § 4.71a, Note 3 
preceding DC 5216 (2006). 

The rating criteria also provides evaluations for limitation 
of motion of fingers.  For the index finger, a 10 percent 
evaluation is provided for limitation of motion, with a gap 
of one inch (2.5 cm.) or more between the fingertip and the 
proximal transverse crease of the palm, with the finger 
flexed to the extent possible, or; with extension limited by 
more than 30 degrees, whether it affects the minor or the 
major hand.  A noncompensable evaluation is provided where 
there is limitation of motion, with a gap of less than one 
inch (2.5 cm.) between the fingertip and the proximal 
transverse crease of the palm, with the finger flexed to the 
extent possible, and extension is limited by no more than 30 
degrees, whether it affects the minor or the major hand.  38 
C.F.R. § 4.71a, DC 5229 (2006).  The normal range of motion 
of the metacarpophalangeal (MCP) joint is 0 to 90 degrees of 
flexion; the normal range of motion of the proximal 
interphalangeal (PIP) joint is 0 to 100 degrees of flexion, 
and the normal range of motion of the distal phalangeal (DIP) 
joint is 0 to 70 or 80 degrees of flexion.  38 C.F.R. § 
4.71a, Note 1 preceding DC 5216 (2006). 

In this case, the clinical evidence shows no evidence of 
ankylosis either favorable or unfavorable or fixation of a 
joint, and both 2004 and 2006 VA examination reports 
documented that range of motion of the right index finger was 
entirely normal with no deficit.  Moreover, in this case the 
scar itself has been repeatedly described as well-healed and 
entirely asymptomatic.  Accordingly, a compensable evaluation 
is not warranted under either codes 7805, 5225, 5229 or 5153.  

Pursuant to Diagnostic Code 5225, the Board has considered 
whether an evaluation for amputation is warranted for the 
right index finger and whether an evaluation is warranted for 
any resulting limitation of motion of other digits or 
interference with overall function of the hand.  The VA 
examination report reflects that no misalignment or 
interference with other fingers or the hand was noted as 
pertains to the right index finger.  A 10 percent evaluation 
could be awarded for a second metacarpal condition only if it 
is so clinically disabling that it was the equivalent of an 
amputation of the digit through the middle phalanx or at the 
distal joint.  38 C.F.R. § 4.71a, Diagnostic Code 5153.  VA 
examination reports indicate that the digit has no limitation 
of motion, no ankylosis and normal function of both the right 
index finger and the entire right hand.  Moreover, the 2006 
VA examination report indicates that the laceration and 
fracture appeared to involve only the distal tip of the 
digit, without any joint involvement.  Therefore, the degree 
of impairment necessary to warrant a compensable evaluation 
as amputation for the right second metacarpal is not shown.

In addition, when assessing the severity of a musculoskeletal 
disability, VA must also consider the extent that the veteran 
may have additional functional impairment above and beyond 
the limitation of motion objectively demonstrated, such as 
during times when his symptoms are most prevalent ("flare-
ups") due to the extent of his pain (and painful motion), 
weakness, premature or excess fatigability, and 
incoordination-assuming these factors are not already 
contemplated by the governing rating criteria.  DeLuca v. 
Brown, 8 Vet. App. 202, 204-7 (1995); see also 38 C.F.R. §§ 
4.40, 4.45, 4.59 (2006).  The veteran's complaints related to 
the index finger have included pain, weakness, and decreased 
sensation.  However, collectively the 2004 and 2006 VA 
examination reports indicate that the finger was not 
demonstrably painful on motion testing or otherwise, had full 
motion and normal strength, was not misaligned and overall 
function of the right index finger and hand was described as 
normal.  Essentially, the only clinical manifestation 
identified in both examination reports was decreased 
sensation.  Overall, the Board finds that there is at best 
only minor functional impairment of the right index finger 
which is not significant enough to warrant a compensable 
rating upon consideration of the DeLuca factors.  

The Board has considered alternative diagnostic codes that 
potentially relate to impairment of the right index finger.  
Neurological residuals are rated under 38 C.F.R. § 4.124a, DC 
8515, applicable to paralysis of the median nerve.  Under DC 
8515, mild incomplete paralysis of the median nerve warrants 
a 10 percent rating while moderate incomplete paralysis 
warrants a 30 percent rating.  

In this regard, 1997, 2004 and 2006 VA examination reports 
all identified neurological symptomatology, identified as 
decreased sensation, affecting the tip of the right index 
finger, and affecting no other areas or fingers.  In essence, 
this is the primary clinical symptomatology affecting the 
right index finger.  Accordingly, the Board concludes that 
this symptomatology is comparable to mild incomplete 
paralysis of the median nerve, warranting a rating of 10 
percent under DC 8515, but no higher, as this neurological 
symptomatology, which is largely subjective, is not better 
described as moderate.

The Board also has considered whether the case should be 
referred to the Director of the VA Compensation and Pension 
Service for extra-schedular consideration under 38 C.F.R. § 
3.321(b)(1) (2006).  However, the evidence does not indicate 
that the veteran has required frequent hospitalization for 
either the orthopedic or neurological residuals of his 
residuals of a right index finger fracture, and the 
manifestations of his disabilities are contemplated by the 
orthopedic and neurological schedular criteria that have been 
applied in this case.  In addition, there is no indication in 
the record that the average industrial impairment from the 
orthopedic and neurological residuals of the right index 
finger disability are in excess of that contemplated by the 
assigned evaluation.  Thus, referral of this case for extra-
schedular consideration is not warranted.  See Bagwell v. 
Brown, 9 Vet. App. 337, 338-9 (1996); Floyd v. Brown, 9 Vet. 
App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 
(1995).

In sum, the preponderance of the evidence reflects that a 
rating of 10 percent but no higher is warranted for the 
neurological residuals of the veteran's residuals of a right 
index finger fracture and the claim is granted to this 
extent.  


ORDER

Entitlement to a 10 percent disability rating for residuals 
of a fracture of the right index finger is warranted subject 
to the controlling regulations governing monetary awards.


REMAND

The veteran has claimed that he now suffers from a left foot 
disorder which he believes was either incurred or aggravated 
during service. 

Initially, the Board observes that the service medical 
records appear to be incomplete in this case.  Therefore, the 
Board has a heightened duty to explain its findings and 
conclusions and to consider carefully the benefit of the 
doubt rule. O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991).  
The case law does not, however, lower the legal standard for 
proving a claim for service connection but rather increases 
the Board's obligation to evaluate and discuss in its 
decision all the evidence that may be favorable to the 
veteran.  Russo v. Brown, 9 Vet. App. 46 (1996).

The service medical records which are on file include a 
September 1988 enlistment examination which reveals that the 
veteran had moderate symptomatic pes planus on enlistment and 
an April 1992 separation examination report indicating that 
clinical evaluation of the feet was normal.  

It appears that the veteran had occasional active duty 
training with the National Guard from approximately 1993 to 
1998.  An October 1997 periodic examination reflects that 
clinical evaluation of the feet was normal.  Active military, 
naval, or air service includes active duty, any period of 
active duty for training (ACDUTRA) during which the 
individual concerned was disabled or died from a disease or 
injury incurred or aggravated in the line of duty, and any 
period of inactive duty training during which the individual 
was disabled or died from an injury incurred or aggravated in 
the line of duty.  38 U.S.C.A. § 101(24) (West 2002); see 
also 38 C.F.R. § 3.6(a) (2005).  ACDUTRA includes full-time 
duty performed by members of the National Guard of any State. 
38 C.F.R. § 3.6(c)(3) (1999).  Service connection is 
warranted for disability resulting from disease or injury 
that was incurred in or aggravated while performing ACDUTRA. 
38 U.S.C.A. §§ 101(24), 106; 38 C.F.R. § 1110, 1131.  
However, only an individual's injury, and not disease, can be 
service-connected if incurred during inactive duty for 
training (INACDUTRA).  See VAOPGCPREC 86-90 (July 18, 1990); 
Brooks v. Brown, 5 Vet. App. 484, 485-486 (1993).

Post-service evidence reflects that the veteran experienced 
foot problems including hammertoes, flat feet, nail deformity 
and bone spurring and that left foot surgery was performed in 
1997 and 2000.  An April 1998 private medical statement 
indicates that the veteran underwent left foot surgery in 
December 1997 and that the veteran had difficulty with some 
footwear including combat boots.  The doctor requested that 
the veteran be permitted to wear accommodative footwear for 
weekend drilling, without which he might need a medical 
evaluation board.  

The Board recognizes that the RO has made significant efforts 
to obtain both the veteran's service medical records and his 
National Guard medical records.  In March 2006, the RO made a 
formal finding as to the unavailability of the veteran's 
service medical records.  The veteran maintains that he was 
treated for left foot problems while on active duty for 
training with the National Guard.  The Board requests that 
the RO make an attempt to contact the appropriate sources 
which may have such records either associating those with the 
claims folders or in the event that no additional records can 
be obtained, that the RO also make a formal finding as to the 
unavailability of the veteran's National Guard medical 
records.  It would also be helpful if the RO could provide 
for the record a list of the veteran's verified periods of 
ACDUTRA and INACDUTRA.  

In this case, a medical opinion is needed as to whether the 
any of the currently manifested left foot symptomatology is 
etiologically related either to the veteran's period of 
active service or to the veteran's periods of inactive/active 
duty for training, by virtue of incurrence or aggravation.  
The Board notes that with respect to pre-existing conditions, 
a veteran is presumed in sound condition except for defects 
noted when examined and accepted for service.  Clear and 
unmistakable evidence that the disability existed prior to 
service and was not aggravated by service will rebut the 
presumption of soundness.  38 U.S.C.A. § 1111 (West 2002); 
VAOPGCPREC 3-2003.  A pre-existing disease will be considered 
to have been aggravated by active service where there is an 
increase in disability during service, unless there is a 
specific finding that the increase in disability is due to 
the natural progression of the disease.  38 U.S.C.A. § 1153 
(West 2002); 38 C.F.R. § 3.306 (2006).  Independent medical 
evidence is needed to support a finding that the preexisting 
disorder increased in severity in service.  See Paulson v. 
Brown, 7 Vet. App. 466, 470-471 (1995); Crowe v. Brown, 7 
Vet. App. 238, 246 (1994).

Therefore, in order to give the appellant every consideration 
with respect to the present appeal and to ensure due process, 
it is the Board's opinion that further development of the 
case is necessary. Accordingly, the case is REMANDED for the 
following actions:

1.  The RO is requested to contact all 
appropriate sources in an attempt to 
obtain any medical records from the 
veteran's National Guard service, which 
appears to have extended from 1993 to 
1998.  Any such records obtained should 
be associated with the claims folder.  In 
the event that no additional records can 
be obtained, that the RO is asked to make 
a formal finding as to the unavailability 
of the veteran's National Guard medical 
records.

2.  The RO or AMC should attempt to 
verify and list the dates of the 
veteran's active duty for training and 
inactive duty training from 1992 to 2000 
for inclusion in the record. 

3.  Schedule the veteran for a VA 
examination in order to determine the 
nature and etiology of his claimed left 
foot disorder.  The veteran's VA claims 
folder must be made available to the 
examiner for review in connection with 
the examination.

The examiner should report all findings, 
diagnoses, and manifestations of the left 
foot.  The examiner should provide an 
opinion as to whether it is at least as 
likely as not (50 percent probability or 
more) that any currently manifested 
disorder of the left foot was incurred in 
or is related to either the veteran's 
period of active duty from September 1988 
to September 1992, or to 
ACDUTRA/INACDUTRA periodically performed 
thereafter from 1993 to 1998.  

Inasmuch as symptomatic pes planus was 
noted on the veteran's 1988 enlistment 
examination report, the examiner should 
indicate if this condition is currently 
manifested and if so, should opine as to 
whether it is at least as likely as not 
(50 percent probability or more) that 
this condition chronically increased in 
severity as a result of the veteran's 
period of service from 1988 to 1992 
and/or from his periodic ACDUTRA 
performed from 1993 to 1998.  If it is 
determined that pes planus increased in 
severity during service and/or ACDUTRA, 
the examiner should provide an opinion as 
to whether any increase in severity 
during service was beyond the natural 
progress of the preexisting condition.

All necessary studies should be 
accomplished if deemed necessary.  Any 
opinions expressed by the examiner must 
be accompanied by a complete rationale.

4.  Then the AMC should readjudicate the 
issue on appeal.  If all the desired 
benefits are not granted, a supplemental 
statement of the case should be furnished 
to the veteran and his representative.  
The case should then be returned to the 
Board, if otherwise in order.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



______________________________________________
KATHLEEN K. GALLAGHER 
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


